Citation Nr: 0025300	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  95-03 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a back disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from October 25, 1965, to 
October 23, 1967.  He had an additional one year, six months, 
and 16 days of service prior to October 25, 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1992 decision by the RO.  The case 
was previously before the Board in October 1997, and was 
remanded to the RO for additional development.  The case was 
subsequently returned to the Board in September 2000.


FINDING OF FACT

No competent evidence has been received to show that the 
veteran has a current back disorder that can be attributed to 
service, continued symptoms since service, or an already 
service-connected disability.


CONCLUSION OF LAW

The claim of service connection for a back disorder is not 
well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

When the veteran was examined for purposes of enlistment in 
the United States Naval Reserve (USNR) in April 1964, his 
spine was found to be normal.  His spine was also found to be 
normal during a USNR annual physical in June 1965.  On 
October 28, 1965, a few days after his entry onto active 
duty, he certified that there had been no significant change 
in his physical condition since the time of the annual 
examination.

In May 1966, the veteran presented for treatment with 
complaints of a four-month history of low back pain, 
radiating down his left leg.  He indicated that the only 
injury he had had had been missing a ladder rung several 
months in the past.  He reported that his back hurt when he 
got up in the morning, and that it improved on motion.  The 
clinical impression was that he had an acute, intermittent 
lumbar strain.  It was proposed that he used a bed board.

In July 1966, the veteran presented for treatment with 
complaints of a six-month history of low back pain.  It was 
noted that he had left sacroiliac and paralumbar pain and 
stiffness with radiation down the left leg.  X-rays were 
interpreted to reveal a lumbar scoliosis and a transitional 
L-5 vertebra.

In November 1966, the veteran complained of constant low back 
pain, radiating down his left leg.  It was noted that he had 
had pain on and off for a year, ever since falling about four 
feet from a ladder and catching himself with his hands.  It 
was also noted that X-rays in July 1966 had revealed 
sacralization of the fifth lumbar vertebra and minimal roto-
scoliosis of the lumbar spine.  The clinical impression was 
that he had chronic low back strain and sacralization of the 
fifth lumbar vertebra.  The latter condition was noted to be 
an anomaly that had existed prior to service ("EPTS").  The 
examiner opined that the lumbosacral strain problem was not 
directly related to the vertebral anomaly.

In May 1967, follow-up X-rays of the veteran's low back were 
performed.  Initially, it was thought that he might have had 
an osteoma at L-4 or L-5.  On repeat X-ray, however, his 
spine was noted to be within normal limits.  When he was 
thereafter examined for service separation in October 1967, 
his spine was found to be normal.

In April 1975, the veteran presented for treatment at The 
Hospital for Special Surgery with complaints of left foot 
pain.  It was noted that he had no symptoms associated with 
the "curvature of the spine" identified in the Navy.

In January and February 1978, the veteran was hospitalized at 
The Hospital for Special Surgery with complaints of a one-
year history of right-sided low back pain.  He reported a 
three-month history of acute exacerbations without any 
obvious precipitating event, and also complained of 
paresthesia, cramping in his calf, and radiation of pain to 
the posterior thigh and knee.  On physical examination, it 
was noted that there was no scoliosis.  A myelogram revealed 
a large L4-L5 disc, which was surgically excised on January 
31, 1978.  The final diagnosis, after surgery, was that he 
had had a herniated nucleus pulposus at L4/5.  It was noted 
that he did well postoperatively, with decreased back pain.

During a hearing held at the RO in January 1995, the veteran 
testified that he had had a back condition prior to service.  
He reported that he had slept in a hammock during service, 
and that he had complained in service of back pain going down 
his legs.  He said that care providers in service had X-rayed 
his back, found an abnormality, and recommended that he use a 
back board, but that he never actually received one.  He 
denied any particular injury to his back.  He testified that 
he had had problems with a "pinched nerve" after service.  
He indicated that a private physician had told him that he 
had a spinal deformity, that he should have been sleeping 
with a strong support for his back, and that the lack of such 
a support in service aggravated his condition.  He testified 
that he worked as an electrician after service, that he had 
intermittent back pain, that he took pain killers, and that 
he finally had a disc removed around 1979.

II.  Legal Analysis

The veteran contends that service connection should be 
granted for a back disorder.  He maintains, in essence, that 
he has current low back difficulties that can be attributed 
to his period of active military duty.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied, 524 U.S. 
940 (1998); Morton v. West, 12 Vet. App. 477, 485-86 (1999).  
If the claimant does not meet this initial burden, the appeal 
must fail because, in the absence of evidence sufficient to 
make the claim well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 

1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim of 
service connection well grounded.  There must be (1) 
competent (medical) evidence of a current disability, (2) 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service, and (3) 
competent (medical) evidence of a nexus, or link, between the 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The third 
element may sometimes be established by the use of statutory 
presumptions.  See 38 U.S.C.A. § 1112 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the Board finds that the veteran's claim 
of service connection for a back disorder is not well 
grounded.  The record contains evidence showing that the 
veteran was treated for back pain on several occasions during 
service in 1966 and 1967, and that he was given diagnoses of 
acute, intermittent lumbar strain; chronic low back strain; 
scoliosis of the lumbar spine; and sacralization of the fifth 
lumbar vertebra.  The record also contains evidence showing 
that he continued to have intermittent back pain after 
service, and that he was treated for back pain in 1978, when 
he was diagnosed as having a herniated nucleus pulposus at 
L4/5, and the disc was excised.  What the record does not 
contain, however, is competent medical evidence showing that 
he has a back disorder currently, and that the current 
disorder is some way linked to the problems or disorders 
treated during service.  Nor does the record contain any 
competent evidence linking a current disorder of the back to 
continued symptoms since service or to an already service-
connected disability.  In the absence of such evidence, the 
veteran's claim cannot properly be considered well grounded.  
The appeal must therefore be denied.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

